Judgment, Supreme Court, Bronx County (Robert Torres, J.), rendered March 3, 2006, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of imprisonment of 25 years to life, unanimously affirmed.
*576Defendant’s claim that the court failed to respond properly to a jury note (see People v O’Rama, 78 NY2d 270 [1991]) is based on facts that are similar to those set forth in People v Mitchell (46 AD3d 480 [2007]) and People v Johnson (46 AD3d 415, 416-417 [2007]). As in those cases, the circumstances establish that the jury’s request for “all the evidence” referred to exhibits and not testimony, so that the court clerk’s ministerial compliance with that request, in accordance with the parties’ prior stipulation, was proper.
Defendant did not preserve any of his challenges to the prosecutor’s summation and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Nothing in the summation deprived defendant of a fair trial. Concur— Andrias, J.P., Saxe, Sweeny, Moskowitz and DeGrasse, JJ.